                                        Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 1 of 15 Page ID #:1

                                         KAZEROUNI LAW GROUP, APC               PBN LAW GROUP
                                         Abbas Kazerounian, Esq. (249203)       Philip B. Nghiem, Esq. (291525)
                                         ak@kazlg.com                           philn@hn-lawyers.com
                                    1
                                         Matthew M. Loker, Esq. (279939)        Brian J. Soo-Hoo, Esq. (228298)
                                    2    ml@kazlg.com                           brian@bankruptcylawpros.com
                                         Elizabeth A. Wagner, Esq. (317098)     601 Parkcenter Drive, Suite 107
                                    3
                                         elizabeth@kazlg.com                    Santa Ana, CA 92705
                                    4    1303 East Grand Avenue, Suite 101      Telephone: (657) 333-5726
                                         Arroyo Grande, CA 93420                Facsimile: (877) 488-3234
                                    5
                                         Telephone: (800) 400-6808
                                    6    Facsimile: (800) 520-5523
                                    7
                                         HYDE & SWIGART
                                    8    Joshua B. Swigart, Esq. (225557)
                                         josh@westcoastlitigation.com
                                    9
                                         2221 Camino Del Rio South, Ste. 101
                              10         San Diego, CA 92108
                                         Telephone: (619) 233-7770
1303 EAST GRAND AVENUE, SUITE 101




                              11
 KAZEROUNI LAW GROUP, APC




                                         Facsimile: (619) 297-1022
    ARROYO GRANDE, CA 93420




                              12
                                        Attorneys for Plaintiff,
                              13
                              14                            UNITED STATES DISTRICT COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA
                              15
                              16                                               Case No.:
                                         DANIEL DUGO, JR.,
                              17
                                         INDIVIDUALLY AND ON                   COMPLAINT FOR VIOLATIONS
                              18         BEHALF OF ALL OTHERS                  OF:
                                         SIMILARLY SITUATED,                   (1) CALIFORNIA’S FALSE
                              19
                                                                                   ADVERTISING LAW,
                              20                       Plaintiff,                  CALIFORNIA BUSINESS &
                                                                                   PROFESSIONS CODE §§
                              21
                                                               v.                  17500, ET SEQ.; AND,
                              22
                              23         LOWE’S COMPANIES, INC.,               (2)   CALIFORNIA’S UNFAIR
                                                                                     COMPETITION LAW,
                              24                       Defendant.                    CALIFORNIA BUSINESS &
                              25
                                                                                     PROFESSIONS CODE §§
                                                                                     17200, ET SEQ.
                              26

                              27                                               JURY TRIAL DEMANDED

                              28
                                        Case No.                                              Dugo v. Lowe’s Companies, Inc.
                                                                         COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 2 of 15 Page ID #:2



                                     1                                       INTRODUCTION
                                     2    1.   DANIEL DUGO (hereinafter “Plaintiff”), by Plaintiff’s attorneys, brings this
                                     3         Class Action Complaint for damages, injunctive relief, and any other available
                                     4         legal or equitable remedies, resulting from the unlawful and deceptive business
                                     5         practices of LOWE’S COMPANIES, INC. (“Defendant”) with regard to
                                     6         Defendant’s advertisement and representations to the public during one of its
                                     7         closure sales. Specifically, that Defendant advertised during its sale that
                                     8         consumers shopping during this time would get “40%-60% off the lowest
                                     9         ticketed price” of items they purchased. However, Plaintiff alleges there were
                                    10         several instances where no discount was applied at all, the item was
                                    11         overcharged, or the item received a discount that was not at least 40%. This
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12         type of business practice is unlawful under California’s Unfair Competition
    ARROYO GRANDE, CA 93420




                                    13         Law, California Business & Professions Code §§ 17200, et seq. (“UCL”).
                                    14    2.   Consequently, Plaintiff also brings this Complaint for damages, injunctive
                                    15         relief, and any other available legal or equitable remedies, resulting from the
                                    16         above-mentioned practices of Defendant as they are also in violation of
                                    17         California’s False Advertising Law, California Business & Professions Code
                                    18         §§ 17500, et seq. (“FAL”). These false representations of sale induced Plaintiff
                                    19         and others to enter the store seeking a discount that they did not receive at all
                                    20         or was not fully discounted at the rate advertised.
                                    21    3.   Defendant’s conduct is a scheme carried out by Defendant which involves
                                    22         making significant amounts of money from California consumers through false,
                                    23         deceptive, and misleading means throughout the period covered by the
                                    24         applicable statute of limitations.
                                    25    4.   Plaintiff makes these allegations on information and belief, with the exception
                                    26         of those allegations that pertain to a Plaintiff, or to a Plaintiff's counsel, which
                                    27         Plaintiff alleges on personal knowledge.
                                    28
                                          Case No #                             1 of 14                         Dugo v. Lowe’s
                                                                                COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 3 of 15 Page ID #:3



                                     1    5.   While many violations are described below with specificity, this Complaint
                                     2         alleges violations of the statutes cited in their entirety.
                                     3    6.   Unless otherwise stated, Plaintiff alleges that any violations by Defendant were
                                     4         knowing and intentional, and that Defendant did not maintain procedures
                                     5         reasonably adapted to avoid any such violation.
                                     6    7.   Unless otherwise indicated, the use of any Defendant’s name in this Complaint
                                     7         includes all agents, employees, officers, members, directors, heirs, successors,
                                     8         assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                     9         that Defendant named.
                                    10                                   JURISDICTION AND VENUE
                                    11    8.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a resident
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12         of the State of California, seeks relief on behalf of a California class, which will
    ARROYO GRANDE, CA 93420




                                    13         result in at least one class member belonging to a different state than that of
                                    14         Defendant, a company with its principal place of business in the State of North
                                    15         Carolina and State of Incorporation in the State of North Carolina. Plaintiff also
                                    16         alleges that the amount in controversy exceeds the sum of $5,000,000 when
                                    17         aggregating the damages of the proposed class.
                                    18    9.   Therefore, both diversity jurisdiction and the damages threshold under the Class
                                    19         Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
                                    20         jurisdiction.
                                    21    10. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
                                    22         Plaintiff resides in the County of Orange, State of California which is within
                                    23         this judicial district; (ii) the conduct complained of herein occurred within this
                                    24         judicial district; and, (iii) Defendant conducted business within this judicial
                                    25         district at all times relevant.
                                    26                                            PARTIES
                                    27    11. Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
                                    28         County of Orange, State of California.
                                          Case No #                              2 of 14                        Dugo v. Lowe’s
                                                                                 COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 4 of 15 Page ID #:4



                                     1    12. Plaintiff is informed and believes and thereon alleges that Defendant is, and at
                                     2         all times mentioned herein was, a corporation conducting business in the State
                                     3         of California and incorporated in North Carolina.
                                     4                                   FACTUAL ALLEGATIONS
                                     5    13. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                     6         this Complaint as though fully stated herein.
                                     7    14. At all times relevant, Defendant made and continues to make marketing efforts
                                     8         to solicit the business of California consumers.
                                     9    15. Sometime prior to 2019, Defendant as a part of a liquidation process began
                                    10         closing some of its hardware stores across the country. At least two of these
                                    11         stores participating in the process in California were the Lowe’s stores located
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12         in Irvine, CA and Aliso Viejo, CA.
    ARROYO GRANDE, CA 93420




                                    13    16. Plaintiff intrigued by the “Store Closing” signs and “Everything 40-60% off”
                                    14         signs, he entered the one of Defendant’s stores.
                                    15    17. Absent said advertisements, Plaintiff would not have entered Defendant’s
                                    16         stores.
                                    17    18. Plaintiff bought several items from the store because he believed he would be
                                    18         getting the advertised discount on his items, however, when he looked at his
                                    19         receipts he noticed he only got the discount on a few of the items and not all of
                                    20         them.
                                    21    19. Below one of the signs in the store the Plaintiff noticed words in smaller bolder
                                    22         print that read “Limited exceptions apply”. When the Plaintiff asked one of the
                                    23         Defendant’s customer services representatives about what that meant, Plaintiff
                                    24         was told it meant the store could apply further discounts or refuse to sell items
                                    25         that were damaged, etc.
                                    26

                                    27
                                    28
                                          Case No #                           3 of 14                        Dugo v. Lowe’s
                                                                              COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 5 of 15 Page ID #:5



                                     1    20. When the Plaintiff inquired about whether or not the closure sale had a written
                                     2         policy, he was told that the store did not have a written policy. There was
                                     3         nothing to indicate to Plaintiff that the stores would not honor their respective
                                     4         liquidation sales as advertised.
                                     5    21. An example of Defendant’s unlawful business practice has shown up across
                                     6         several locations. Plaintiff purchased a “AE 1 &1/2 inch Connector Hose”
                                     7         which was already discounted from its original retail price on “clearance” at
                                     8         $5.59.
                                     9    22. On the payment receipt the item rang up at $3.49, despite the fact that the item
                                    10         did receive a discount, the discount applied to the “lowest ticketed price” was
                                    11         only $2.10 which is only 37.5% of a discount.
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12    23. All of the signage in the store indicated that the discounts applied would be at
    ARROYO GRANDE, CA 93420




                                    13         least 40% or at most 60%.
                                    14    24. Plaintiff also purchased a “Covert 3/16 in Forged Swivel” which was priced at
                                    15         $4.98 and was rung up at the register at $1.99.
                                    16    25. Again, the item was discounted but only discounted by $2.99 which is a 60%
                                    17         discount but the signage at this particular location indicated that the items would
                                    18         be discounted by a minimum of 70% or at most 90%.
                                    19    26. There are also instances where client was overcharged for items, on or about
                                    20         12/26/18 at the Irvine location.
                                    21    27. Plaintiff purchased a “Self-Watering Insert” priced at $6.38 but on the receipt
                                    22         it shows that the item was charged at $7.98.
                                    23    28. Not only is Defendant practicing deceitful business practices by not giving the
                                    24         full discounts it advertises, but overcharging on items that many consumers
                                    25         were likely unaware of.
                                    26

                                    27
                                    28
                                          Case No #                               4 of 14                      Dugo v. Lowe’s
                                                                                  COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 6 of 15 Page ID #:6



                                     1    29. Plaintiff also bought a “Switch Box 1.5 in” which was priced at $1.89 but the
                                     2         receipt shows that the Plaintiff was charged $2.64 for this item, which also was
                                     3         an overcharge. Plaintiff believes, and thereon alleges that Defendant had this
                                     4         unlawful practice at not only the store he purchased the items at, but all stores
                                     5         Defendant had participating in the liquidation sale across the country.
                                     6    30. As a consequence of Defendant’s unfair and deceptive practices, Plaintiff and
                                     7         others similarly situated consumers have purchased Plaintiff’s products under
                                     8         the false impression that they would be receiving a discount on the products
                                     9         that they purchased, and in some instances did not receive the discount as
                                    10         advertised, or other times no discount at all and were overcharged.
                                    11    31. As a result of Defendant’s false and misleading advertisements they have
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12         successfully solicited profits from unsuspecting consumers who bought
    ARROYO GRANDE, CA 93420




                                    13         products from Defendant at prices they did not bargain for. Plaintiff and others
                                    14         similarly situated purchased thousands, if not millions of Defendant’s products
                                    15         and suffered damages like loss of money for items they didn’t receive the
                                    16         correct deal as represented.
                                    17    32. This action seeks, among other things, equitable and injunctive relief;
                                    18         restitution of all amounts illegally retained by Defendant; and disgorgement of
                                    19         all ill-gotten profits from Defendant’s wrongdoing alleged herein. The precise
                                    20         amount of damages will be proven at trial, in large part, by expert testimony.
                                    21    33. Plaintiff and Class Members were undoubtedly injured as a result of
                                    22         Defendant’s deceptive advertising during the liquidation sales that are at issue
                                    23         in this matter.
                                    24    34. Without these advertisements, Plaintiff and the Class Members would not have
                                    25         entered Defendant’s stores.
                                    26    35. Thereafter, Plaintiff and the Class Members did not receive the advertised
                                    27         benefit upon making purchases from Defendant.
                                    28
                                          Case No #                           5 of 14                        Dugo v. Lowe’s
                                                                              COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 7 of 15 Page ID #:7



                                     1                                     CLASS ALLEGATIONS
                                     2    36. Plaintiff re-alleges and incorporates by reference all above paragraphs of this
                                     3         Complaint as though fully stated herein.
                                     4    37. Plaintiff brings this action individually and on behalf of all others similarly
                                     5         situated against Defendant, pursuant to the Federal Rules of Civil Procedure,
                                     6         Rule 23(a), 23(b)(1), 23(b)(2), and 23(b)(3).
                                     7    38. Plaintiff represents, and is a member of, the class consisting of:
                                     8
                                                       All persons within the State of California who purchased a
                                                       product from Defendant during Defendant’s liquidation closure
                                     9                 sales and did not receive the advertised discount within the four
                                    10                 years prior to the filing of this Complaint.
                                          39. Defendant and its employees or agents are excluded from the Class.
                                    11
                                          40. Plaintiff does not know the number of members in the Class, but believes the
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12
    ARROYO GRANDE, CA 93420




                                               Class members number in the hundreds of thousands, if not more. Thus, this
                                    13
                                               matter should be certified as a Class action to assist in the expeditious litigation
                                    14
                                               of this matter.
                                    15
                                          41. There is a well-defined community of interest in the litigation, the proposed
                                    16
                                               class is easily ascertainable, and Plaintiff is a proper representative of the Class
                                    17
                                               because:
                                    18
                                                      a. Numerosity: The potential members of the Class as defined are so
                                    19
                                                         numerous and so diversely located throughout the United States, that
                                    20
                                                         joinder of all the members of the Class impracticable. The class
                                    21
                                                         members are dispersed throughout country. Joinder of all members of
                                    22
                                                         the proposed class is therefore not practicable.
                                    23
                                                      b. Commonality: There are questions of law and fact common to Plaintiff
                                    24
                                                         and the Class that predominate over any questions affecting only
                                    25
                                                         individual members of the Class. These common questions of law and
                                    26
                                                         fact include, without limitation:
                                    27
                                    28
                                          Case No #                             6 of 14                         Dugo v. Lowe’s
                                                                                COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 8 of 15 Page ID #:8



                                     1                      i. Whether Defendant’s advertisements during the liquidation sales
                                     2                         induced members of the class to shop in Defendant’s respective
                                     3                         stores;
                                     4                     ii. Whether Defendant arbitrarily applied discounted rates on
                                     5                         products purchased by members of the class during the
                                     6                         liquidation sales;
                                     7                     iii. Whether Plaintiff and the Class are entitled to damages as a result
                                     8                         of Defendant’s conduct;
                                     9                     iv. Whether Plaintiff and the Class are entitled to reasonable
                                    10                         attorneys’ fees;
                                    11                      v. Whether Plaintiff and class members are entitled to declaratory
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12                         relief, injunctive relief and/or restitution under Cal. Bus. & Prof.
    ARROYO GRANDE, CA 93420




                                    13                         Code § 17535;
                                    14                     vi. Whether such practices violates California Business and
                                    15                         Professions Code § 17500; and
                                    16                    vii. Whether such practices violate California Business and
                                    17                         Profession Code § 17200.
                                    18                c. Typicality: Plaintiff’s claims are typical of the claims of the Class.
                                    19                   Plaintiff and Class members were induced to purchase products that
                                    20                   were falsely represented at various discounted rates, arising out of and
                                    21                   caused by Defendant’s common course of conduct in violation of law
                                    22                   as alleged herein, in similar ways.
                                    23
                                    24
                                    25
                                    26

                                    27
                                    28
                                          Case No #                               7 of 14                       Dugo v. Lowe’s
                                                                                  COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 9 of 15 Page ID #:9



                                     1                d. Adequacy of Representation: Plaintiff is a member of the Class and
                                     2                   will fairly and adequately represent and protect the interests of the class
                                     3                   members. Plaintiff’s interests do not conflict with those of class
                                     4                   members. Counsel who represent Plaintiff are competent and
                                     5                   experienced in litigating large class actions, and will devote sufficient
                                     6                   time and resources to the case and otherwise adequately represent the
                                     7                   Class.
                                     8                e. Superiority of Class Action: A Class Action is superior to other
                                     9                   available means for the fair and efficient adjudication of this
                                    10                   controversy. Individual joinder of all class members is not practicable,
                                    11                   and questions of law and fact common to the Class predominate over
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12                   any questions affecting only individual members of the Class. Plaintiff
    ARROYO GRANDE, CA 93420




                                    13                   and class members have suffered or may suffer loss in the future by
                                    14                   reason of Defendant’s unlawful policies and/or practices of not
                                    15                   complying with the statutes described herein. Certification of this case
                                    16                   as a class action will allow those similarly situated persons to litigate
                                    17                   their claims in the manner that is most efficient and economical for the
                                    18                   parties and the judicial system. Certifying this case as a class action is
                                    19                   superior because it allows for efficient and full restitution to class
                                    20                   members, and will thereby effectuate California’s strong public policy
                                    21                   of protecting the California public from violations of its laws. If this
                                    22                   action is not certified as a Class Action, it will be impossible as a
                                    23                   practical matter for many or most class members to bring individual
                                    24                   actions to recover monies due from Defendant, due to the relatively
                                    25                   small amounts of such individual recoveries relative to the costs and
                                    26                   burdens of litigation.
                                    27
                                    28
                                          Case No #                               8 of 14                        Dugo v. Lowe’s
                                                                                  COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 10 of 15 Page ID #:10



                                     1      42. Plaintiff contemplates providing notice to the putative class members by direct
                                     2          mail in the form of a postcard and via publication. Said notice may be
                                     3          supplemented by a settlement website and/or a toll-free telephone number for
                                     4          consumers to call for more information.
                                     5                                   FIRST CAUSE OF ACTION
                                     6                  VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW
                                     7                         CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
                                     8                                 [AGAINST ALL DEFENDANTS]
                                     9     43. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                    10          as though fully stated herein.
                                    11     44. Plaintiff and Defendant are each “person[s]” as defined by California Business
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12          & Professions Code § 17506.
    ARROYO GRANDE, CA 93420




                                    13     45. Under the FAL, the State of California makes it “unlawful for any person to
                                    14          make or disseminate or cause to be made or disseminated before the other public
                                    15          in this state . . . in any advertising devise . . . or in any other manner or means
                                    16          whatever, including over the Internet, any statement, concerning . . . personal
                                    17          property or services, professional or otherwise, or performance or disposition
                                    18          thereof, which is untrue or misleading and which is known, or which by the
                                    19          exercise of reasonable care should be known, to be untrue or misleading.”
                                    20     46. Defendant engaged in a scheme of advertising that induced consumers to shop
                                    21          at Defendant’s store, and that Defendant’s products sold during the liquidation
                                    22          sales at the various locations would be maintained throughout the transaction
                                    23          as represented which Defendant knew or should have known to be false and/or
                                    24          misleading.
                                    25     47. The prohibition against untrue or misleading statements under the FAL extends
                                    26          to the use of false or misleading oral statements.
                                    27
                                    28
                                           Case No #                             9 of 14                        Dugo v. Lowe’s
                                                                                 COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 11 of 15 Page ID #:11



                                     1     48. Plaintiff and Class Members lost money as a result of Defendant’s violations
                                     2          under the FAL because: (1) Plaintiff was overcharged for some products
                                     3          purchased during the liquidation sale; and (2) Plaintiff was not charged the
                                     4          correct amount for some products and lost money that they would have saved
                                     5          had the products been sold as advertised.
                                     6     49. As a result, Defendant’s conduct as described above and herein is in violation
                                     7          of FAL. Thus, Plaintiff is entitled to monetary and injunctive relief.
                                     8                                  SECOND CAUSE OF ACTION
                                     9                 VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                    10                         CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                    11                                 [AGAINST ALL DEFENDANTS]
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12     50. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
    ARROYO GRANDE, CA 93420




                                    13          as though fully stated herein.
                                    14     51. Plaintiff and Defendant are each “person[s]” as defined by California Business
                                    15          & Professions Code § 17201. California Bus. & Prof. Code § 17204 authorizes
                                    16          a private right of action on both an individual and representative basis.
                                    17     52. “Unfair competition” is defined by Business and Professions Code Section §
                                    18          17200 as encompassing several types of business “wrongs,” two of which are
                                    19          at issue here: (1) an “unlawful” business act or practice, (2) an “unfair” business
                                    20          act or practice, (3) a “fraudulent” business act or practice, and (4) “unfair,
                                    21          deceptive, untrue or misleading advertising.” The definitions in § 17200 are
                                    22          drafted in the disjunctive, meaning that each of these “wrongs” operates
                                    23          independently from the others.
                                    24     53. By and through Defendant’s conduct alleged in further detail above and herein,
                                    25          Defendant engaged in conduct which constitutes (a) unlawful and (b) unfair
                                    26          business practices prohibited by Bus. & Prof. Code § 17200 et seq.
                                    27
                                    28
                                           Case No #                             10 of 14                       Dugo v. Lowe’s
                                                                                 COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 12 of 15 Page ID #:12



                                     1                                    “UNLAWFUL” PRONG
                                     2     54. As a result of Defendant’s acts and practices described herein, Defendant has
                                     3          violated California’s Unfair Competition Law, Business & Professions Code §§
                                     4          17200 et seq., which provides a cause of action for an “unlawful” business act
                                     5          or practice perpetrated on members of the California public.
                                     6     55. Defendant had other reasonably available alternatives to further its legitimate
                                     7          business interest, other than the conduct described herein, such as honoring the
                                     8          liquidation sales as purported throughout the signage in the stores, and
                                     9          providing a written policy for consumers if there were any potential caveats in
                                    10          the application of the discounts.
                                    11     56. Defendant also had other reasonably available alternatives to further its
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12          legitimate business interest, other than the conduct described herein, such as
    ARROYO GRANDE, CA 93420




                                    13          providing the appropriate discount breakdowns on the receipts that so that both
                                    14          the consumer and the retailer knew the amount of the discount being applied to
                                    15          a particular item.
                                    16     57. Plaintiff reserves the right to allege other violations of law, which constitute
                                    17          other unlawful business practices or acts, as such conduct is ongoing and
                                    18          continues to this date.
                                    19                                      “UNFAIR” PRONG
                                    20     58. Defendant’s actions and representations constitute an “unfair” business act or
                                    21          practice under § 17200 in that Defendant’s conduct is substantially injurious to
                                    22          consumers, offends public policy, and is immoral, unethical, oppressive, and
                                    23          unscrupulous as the gravity of the conduct outweighs any alleged benefits
                                    24          attributable to such conduct. Without limitation, it is an unfair business act or
                                    25          practice for Defendant to market to the public a promotional discount on items
                                    26          and then arbitrarily apply the discount to the products they deem fit. It is also
                                    27          an unfair business act or practice for Defendant to not provide consumers with
                                    28          a medium that can accurately and effectively communicate the discount policy
                                           Case No #                           11 of 14                        Dugo v. Lowe’s
                                                                               COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 13 of 15 Page ID #:13



                                     1          so consumers understand.
                                     2     59. At a date presently unknown to Plaintiff, but at least four years prior to the filing
                                     3          of this action, and as set forth above, Defendant has committed acts of unfair
                                     4          competition as defined by Cal. Bus. & Prof. Code §§ 17200 et seq., as alleged
                                     5          further detail above and herein.
                                     6     60. Plaintiff could not have reasonably avoided the injury suffered herein. Plaintiff
                                     7          reserves the right to allege further conduct that constitutes other unfair business
                                     8          acts or practices. Such conduct is ongoing and continues to this date, as
                                     9          Defendant continues to require induce the business of unsuspecting consumers
                                    10          with misleading liquidation sale signs, arbitrarily applying discounts, and
                                    11          overcharging for some of its products.
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12                                          FRAUDULENT
    ARROYO GRANDE, CA 93420




                                    13     61. California Business & Professions Code § 17200 prohibits any “fraudulent ...
                                    14          business act or practice.” In order to prevail under the “fraudulent” prong of
                                    15          the UCL, a consumer must allege that the fraudulent business practice was
                                    16          likely to deceive members of the public.
                                    17     62. The test for “fraud” as contemplated by California Business and Professions
                                    18          Code § 17200 is whether the public is likely to be deceived. Unlike common
                                    19          law fraud, a § 17200 violation can be established even if no one was actually
                                    20          deceived, relied upon the fraudulent practice, or sustained any damage.
                                    21     63. Here, unless vigilant enough, a consumer would be made to believe that they
                                    22          were getting the applicable discount on the items they purchased during the
                                    23          sale, and could actually be overcharged or not apply the appropriate discount as
                                    24          advertised.
                                    25     64. In addition, Defendant’s failure to provide a written policy of the liquidation
                                    26          sales left consumers with little to no understanding of the discounts as
                                    27          advertised and in some instances left to guess on which items the discounts
                                    28          might apply to.
                                           Case No #                            12 of 14                         Dugo v. Lowe’s
                                                                                COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 14 of 15 Page ID #:14



                                     1     65. Thus, Defendant’s conduct has violated the “fraudulent” prong of California
                                     2          Business & Professions Code § 17200.
                                     3                                        PRAYER FOR RELIEF
                                     4            WHEREFORE, Plaintiff respectfully requests the following damages
                                     5     against Defendant and relief as follows:
                                     6            • That Plaintiff is entitled to injunctive relief and/or restitution pursuant to
                                     7                 Cal. Bus. & Prof. Code § 17535;
                                     8            • That Plaintiff be awarded $2,500.00 pursuant to Cal. Bus. & Prof. Code §
                                     9                 17500;
                                    10            • That it be found that Defendant is in possession of money that belongs to
                                    11                 Plaintiff and that Defendant has not returned the money;
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12            • An order requiring Defendant to pay restitution to Plaintiff due to
    ARROYO GRANDE, CA 93420




                                    13                 Defendant’s UCL violations, pursuant to Cal. Bus. & Prof. Code §§ 17200-
                                    14                 17205 in the amount of Plaintiff’s overcharged products and under
                                    15                 discounted products;
                                    16            • An order requiring imposition of a constructive trust and and/or
                                    17                 disgorgement of Defendant’s ill-gotten gains and to pay restitution to
                                    18                 Plaintiff and to restore to Plaintiff all funds acquired by means of any act
                                    19                 or practice declared to be an unlawful, fraudulent, or unfair business act or
                                    20                 practice, in violation of laws, statutes or regulations, or constituting unfair
                                    21                 competition;
                                    22            • That Plaintiff be awarded reasonable attorneys’ fees and costs of this suit
                                    23                 pursuant to Code of Civil Procedure § 1021.5, and California Civil Code §
                                    24                 1780, and/or other applicable law; and,
                                    25
                                    26

                                    27
                                    28
                                           Case No #                              13 of 14                         Dugo v. Lowe’s
                                                                                  COMPLAINT
                                         Case 8:19-cv-00645-AG-KES Document 1 Filed 04/04/19 Page 15 of 15 Page ID #:15



                                     1            • Any and all other relief as deemed necessary or appropriate.
                                     2
                                     3
                                           Dated: March 11, 2019                                      Respectfully submitted,

                                     4                                                       KAZEROUNI LAW GROUP, APC
                                     5
                                                                                            By: ___/s/ Matthew M. Loker___
                                     6                                                            MATTHEW M. LOKER, ESQ.
                                     7                                                             ATTORNEY FOR PLAINTIFF

                                     8
                                     9
                                    10
                                    11
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12
    ARROYO GRANDE, CA 93420




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26

                                    27
                                    28
                                           Case No #                          14 of 14                      Dugo v. Lowe’s
                                                                              COMPLAINT
